Case 7:20-cv-00322-JPJ-PMS Document 16 Filed 11/13/20 Page 1 of 2 Pageid#: 83




                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                         ROANOKE DIVISION

 GILBERT DEVON MELVIN,                          )
                                                )
                   Plaintiff,                   )     Case No. 7:20CV00322
                                                )
 v.                                             )     OPINION AND ORDER
                                                )
                                                )
 WARDEN BRECKON, ET AL.,                        )     By: James P. Jones
                                                )     United States District Judge
                  Defendants.                   )

      Gilbert Devon Melvin, Pro Se Plaintiff.

      The plaintiff, Gilbert Devon Melvin, a federal inmate proceeding pro se, filed

this civil rights action against federal prison officials, pursuant to Bivens v. Six

Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971).

Melvin alleges that the defendants used excessive force against him or failed to

intervene during such incidents to protect him. Melvin has also filed a motion

seeking preliminary injunctive relief. After review of the record, while I sympathize

with Melvin’s fears and pain, I conclude that his motion must be dismissed as moot.

      Melvin’s claims in the Complaint concern events that occurred in July and

December of 2018, when he was incarcerated at the United States Penitentiary in

Lee County, Virginia (“USP Lee”).        According to Melvin, he was thereafter

transferred to the USP Thompson and then to USP Allenwood in Pennsylvania,
Case 7:20-cv-00322-JPJ-PMS Document 16 Filed 11/13/20 Page 2 of 2 Pageid#: 84




where he is currently confined. The defendants Melvin identifies were all employees

at USP Lee during the period when his claims arose, and he offers no evidence that

any of them is currently employed at USP Allenwood.

      In Melvin’s motion, he describes the injuries and mental health conditions he

allegedly suffered from the two incidents at USP Lee in 2018. He asserts his belief

(with no facts offered in support) that unspecified staff members at USP Allenwood

are somehow functioning as agents for unnamed defendants. Thus, he contends, he

will suffer irreparable harm unless the court directs Allenwood medical personnel to

order specific care for Melvin and adequately address his “ungodly spinal cord

pain.” Mot. Prelim. Inj. 2, ECF No. 5. He fears that without such treatment, he will

be paralyzed.

      Based on the foregoing, it is evident that the defendants in this case, who are

employed at other prisons and have no medical expertise, cannot be ordered to

provide Melvin the medical care requested in his motion. See Williams v. Griffin,

952 F.2d 820, 823 (4th Cir. 1991) (holding that transfer of a prisoner rendered moot

his claim for injunctive relief). Accordingly, it is ORDERED that the motion, ECF

No. 5, is DISMISSED as moot. Melvin may pursue a similar motion in a new Bivens

action filed in the federal district court where USP Allenwood is located.

                                               ENTER: November 13, 2020

                                               /s/ JAMES P. JONES
                                               United States District Judge
                                         -2-
